Citation Nr: 0417567	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  03-27 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for an eye disorder as a 
result of radiation exposure.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1945 to November 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Although the RO specifically 
denied service connection for diabetic retinopathy, the Board 
finds the veteran's claim is more properly described as 
listed of the title page of this decision.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.  A 
review of the record shows the veteran was notified of the 
VCAA as it applies to his present appeal by correspondence 
dated in October 2003.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2003).  A medical 
examination or medical opinion is deemed to be necessary if 
the record does not contain sufficient competent medical 
evidence to decide the claim, but includes competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  See 38 C.F.R 
3.159(c)(4).  

In this case, the veteran claims he has an eye disorder as a 
result of radiation exposure during active service with the 
occupation forces in Hiroshima and Nagasaki.  In a March 2003 
statement the veteran reported it was the opinion of his 
private ophthalmologist, Dr. R.C., that his eye disorder was 
the result of radiation exposure.  Although the evidence of 
record includes a copy of a January 2002 treatment report 
from Dr. R.C., there is no indication the RO has advised the 
veteran of the need to provide authorization for VA to obtain 
other treatment records from Dr. R.C. nor that a statement 
should be provided from Dr. R.C. documenting his etiology 
opinion.  VA medical treatment records dated in August 2001 
indicate the veteran has a history of bilateral cataract 
surgery; however, no additional development was apparently 
undertaken to obtain any records associated with that 
treatment.  

It is significant to note that posterior subcapsular 
cataracts are a "radiogenic disease" subject to the 
development procedures of 38 C.F.R. § 3.311 (2003).  The 
present record does not reflect the RO has developed the 
evidence necessary for a determination of this matter nor 
that applicable law for a claim involving possible radiation 
exposure was considered in its determination.  Therefore, the 
Board finds the matter must be remanded to the RO for 
appropriate development prior to appellate review.

VA law provides that in all claims in which it is established 
that a radiogenic disease first became manifest after service 
and was not manifest to a compensable degree within any 
applicable presumptive period as specified in 38 C.F.R. 
§§ 3.307, 3.309 and it is contended the disease is a result 
of exposure to ionizing radiation in service an assessment 
will be made as to the size and nature of the radiation dose 
or doses.  When dose estimates provided are reported as a 
range of doses to which a veteran may have been exposed, 
exposure at the highest level of the dose range reported will 
be presumed.  38 C.F.R. § 3.311(a)(1).

In all claims based on participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946, dose data will be requested from the Department of 
Defense.  38 C.F.R. § 3.311(a)(2)(ii).  If military records 
do not establish presence at or absence from a site at which 
exposure to radiation is claimed to have occurred, the 
veteran's presence at the site will be conceded.  Neither the 
veteran nor the veteran's survivors may be required to 
produce evidence substantiating exposure if the information 
in the veteran's service records or other records maintained 
by the Department of Defense is consistent with the claim 
that the veteran was present where and when the claimed 
exposure occurred.  38 C.F.R. § 3.311(a)(2), (4).

If it is determined a veteran was exposed to ionizing 
radiation as a result of participation in the occupation of 
Hiroshima or Nagasaki, Japan, from September 1945 until July 
1946, and posterior subcapsular cataracts were manifest 6 
months or more after such exposure the claim must be referred 
to the Under Secretary for Benefits for further consideration 
before adjudication of the claim.  38 C.F.R. § 3.311(b)(1).

When a claim is forwarded for review pursuant to § 
3.311(b)(1) the Under Secretary for Benefits shall consider 
the claim with reference to the factors specified in 
§ 3.311(e) and may request an advisory medical opinion from 
the Under Secretary for Health.  If the Under Secretary for 
Benefits determines there is no reasonable possibility that 
the veteran's disease resulted from radiation exposure in 
service, the Under Secretary for Benefits shall so inform the 
regional office of jurisdiction in writing, setting forth the 
rationale for this conclusion.  38 C.F.R. § 3.311(c).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Under Secretary for Benefits is not 
explicitly required to refer to the factors listed in 
38 C.F.R. § 3.311(e), but should, rather, consult those 
factors as a point of reference.  Hilkert v. West, 12 Vet. 
App. 145, 149-50 (1999).  The Court also has held that the 
rationale for a conclusion that there was no reasonable 
possibility that a veteran's claimed disorder was caused by 
his in-service radiation exposure required more than a 
cursory explanation.  Stone v. Gober, 14 Vet. App. 116 
(2000). 

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during service.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  

2.  The veteran should be requested to 
identify all sources of VA and non-VA 
medical treatment pertinent to the issue 
on appeal and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.

3.  The RO should complete appropriate 
development of the veteran's claim under 
the provisions of 38 C.F.R. § 3.311, 
including a request for dose data from 
the Department of Defense and, if 
necessary, referral to the Under 
Secretary for Benefits.  

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
The RO must consider all applicable laws 
and regulations.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



